The petitioner was injured in a motor vehicle accident. He *442claimed underinsured motorist benefits from the respondent Allstate Insurance Company (hereinafter Allstate). After arbitration of his claim before the American Arbitration Association, the petitioner was awarded $60,000. Pursuant to the terms of the petitioner’s policy, each party had the right to a trial de novo if the arbitration award, as here, exceeded certain stated limits (see, Insurance Law § 3420 [f] [2]). Such a trial de novo provision has been held to be valid and enforceable (see, Nationwide Mut. Ins. Co. v Fennimore, 224 AD2d 402; Aetna Cas. & Sur. Co. v Placek, 218 AD2d 721; Allstate Ins. Co. v Jacobs, 208 AD2d 578). Thus, the Supreme Court did not err when it vacated the arbitration award and granted Allstate a trial de novo. Contrary to the petitioner’s assertions on appeal, the arbitration proceeded pursuant to the terms of the policy. Accordingly, Allstate did not waive or otherwise fail to invoke its right to a trial de novo (see, e.g., Matter of Eckart v Aetna Cas. & Sur. Co., 208 AD2d 533; Matter of General Acc. Ins. Co. [Giacomazzo], 204 AD2d 236). Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.